PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/900,033
Filing Date: 12 Jun 2020
Appellant(s): NEC Corporation



__________________
Ebenesar D. Thomas
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 28, 2022.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 29, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Examiner respectfully notes for the record 37 C.F.R. § 41.37(c)(1)(vii) (2007). “(vii) Argument. The contentions of appellant with respect to each ground of rejection presented for review in paragraph (c)(1)(vi) of this section, and the basis therefor, with citations of the statutes, regulations, authorities, and parts of the record relied on. Any arguments or authorities not included in the brief or a reply brief filed pursuant to § 41.41 will be refused consideration by the Board, unless good cause is shown.” This section requires Appellants to put forward a complete argument. Any bases for asserting error, whether factual or legal, that are not raised in the principal brief should be waived. A reply brief is not an opportunity to make arguments that could have been made during prosecution, but were not. Nor is the reply brief an opportunity to make arguments that could have been made in the principal brief on appeal to rebut the Examiner’s rejections, but were not. See the informative decision Ex parte Borden, 2008-004312 (Jan. 7, 2010) [waiver of arguments].
	If Appellant failed to present arguments on a particular rejection, The Board will not unilaterally review those uncontested aspects of the rejection. See Ex parte Frye, 94 USPQ2d 1072, 1075 (BPAI 2010) (precedential); Hyatt v. Dudas, 551 F.3d 1307, 1313—14 (Fed. Cir. 2008) (the Board may treat arguments Appellant failed to make for a given ground of rejection as waived).
	Appellants have the burden on appeal to the Board to demonstrate error in the Examiner's position. See In re Kahn, 441 F.3d 977,985-86 (Fed. Cir. 2006).
	Rule 41.37 “require[s] more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.” In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011)
	Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)

          As to Appellant's argument on page 8-14 of the brief, Appellant argues prior art of record fails to disclose the limitation of independent claim 1 wherein “…display two or more second characters associated with the first character in two or more of upper, lower, right, and left regions adjacent to the one of the plurality of first regions respectively…” and “…when one of two or more second characters is displayed in one of the two or more of the upper, lower, right, and left regions the one of the plurality of first regions on which the selected first character is displayed, display on the display the one of the two or more second characters without displaying one of the plurality of first characters other than the selected first character.” 
The office respectfully disagrees. As shown in the previous rejection and explained in an interview conducted on August 17, 2021 as well as reaerated here below; prior art Goren clearly discloses the process wherein when the user selects one of the first character (i.e. I) out of plurality of first characters (i.e. A, E, I, O, U) one of two or more second characters associated with the first character are displayed (i.e. J, K, L, M, N) (Par 0026) in one of the two or more of the upper (e.g. “J” is displayed on an upper position from “I”), lower (e.g. “N” is displayed on an lower position from “I”), and right (e.g. “L” is displayed on right position/side from “I”) regions adjacent to the one of the plurality of first regions wherein first characters (i.e. A, E, I, O, U) were displayed. (See below annotated figure 3) wherein second characters associated with the first character are displayed adjacent to the one of the pluralities of first regions. Furthermore, as to the location of second characters displayed relative to selected first character’s prior art Goren (paragraph 0028) discloses the position/region of second characters that are associated with the first character can be displayed in a variety of user selected arrangements. 
[0026] The control buttons can be any selection of letters, numbers, characters, mathematical symbols, punctuation, or other objects. The control buttons 200-204, for example, are the buttons for the vowels of the English alphabet. Each control button 200-204 has a set of secondary buttons associated with it. In an embodiment, the control button 200 has associated with it secondary buttons for representing the letters A, B, C, and D. Control button 201 has secondary buttons E, F, G, and H associated with it. Control button 202 has secondary buttons I, J, K, L, M, and N associated with it. Control button 203 has secondary buttons O, P, Q, R, S, and T associated with it, and control button 204 has secondary buttons U, V, W, X, Y, and Z associated with it. As described, in some embodiments, the sets of secondary buttons include a button for the character represented as the selected control button, namely A, E, I, O, or U, depending which is selected by the user.

[0028] In one embodiment, the secondary buttons 300-305 may be oriented in a vertical fashion to the right of the control button 202, but close enough to the control button 202 to ergonomically enhance speed and ease of entry. In some embodiments, this spacing may be adjusted by the user. Alternatively, the secondary buttons 300-305 may be displayed in a variety of user-selected arrangements, including among other arrangements, horizontal, circular, semi-circular, and diagonal. Further, in some embodiments, the secondary buttons 300-305 may be displayed on a physically separate touch-sensitive display screen (not shown).


    PNG
    media_image2.png
    827
    826
    media_image2.png
    Greyscale

Thus having said second characters arrange in a particular region would have been obvious to an ordinary skill person in the art at the time of the invention. Furthermore, Prior art Mistry discloses set of first characters displayed in the first region (410) wherein when the user select one of the first character in the first region a set of two or more second characters being allocated in the two or more of upper, lower, right, and left regions in accordance with the kinds of vowels of the two or more second characters are displayed wherein each of the two or more of the plurality of second characters being associated with one of the plurality of first characters has a different kind of vowel from each other. Therefore, given the capability of prior art Goren wherein second characters associated with selected first characters can be displayed in variety of user-selected arrangements and prior art Mistry discloser wherein second characters associated with selected first characters can be arranged in the upper, lower, right and left region of selected first characters; it would have been obvious and within the skill set of ordinary person in the art to modify prior art of  Goren device with the teaching of prior art Mistry such that second characters associated with selected first characters can be arranged in particular arrangement on a display screen that is capable of displaying content is a different arrangement would be able to display said second characters as claimed. 
        As to the second portion of Appellant's argument wherein “…when one of two or more second characters is displayed in one of the two or more of the upper, lower, right, and left regions the one of the plurality of first regions on which the selected first character is displayed, display on the display the one of the two or more second characters without displaying one of the plurality of first characters other than the selected first character.” 
The office respectfully disagrees. As shown above prior art Goren clearly discloses the process wherein when the user selects one of the first character (i.e. I) out of plurality of first characters (i.e. A, E, I, O, U) one of two or more second characters associated with the first character are displayed (i.e. J, K, L, M, N) in one of the two or more of the upper (e.g. “J” is displayed on an upper position from “I”), lower (e.g. “N” is displayed on an lower position from “I”), and right (e.g. “L” is displayed on right position/side from “I”) regions without displaying one of the plurality of first characters other than the selected first character. (i.e. “I”) .(See above annotated figure 3). Furthermore, as to the location of second characters displayed relative to selected first character’s, prior art Goren (paragraph 0028) discloses the position/region of second characters that are associated with the first character can be displayed in a variety of user selected arrangements. 
[0028] In one embodiment, the secondary buttons 300-305 may be oriented in a vertical fashion to the right of the control button 202, but close enough to the control button 202 to ergonomically enhance speed and ease of entry. In some embodiments, this spacing may be adjusted by the user. Alternatively, the secondary buttons 300-305 may be displayed in a variety of user-selected arrangements, including among other arrangements, horizontal, circular, semi-circular, and diagonal. Further, in some embodiments, the secondary buttons 300-305 may be displayed on a physically separate touch-sensitive display screen (not shown).

 Thus, it would have been obvious to an ordinary skill person in the art at the time of the invention to modify Goren such that second characters associated with selected first characters can be displayed in variety of user-selected arrangements such as at the region(s) where the first characters were displayed and replacing unselected first characters like character(s) “E” or/and “O” or/and “A” or/and “U”  with second characters associated with selected second characters.
        Given prior art of record teaching of displaying set of first characters in a reduced size input area and when one of the first characters is selected a set of second characters associated with first character is presented/displayed to the user on an 
electronic display device that is capable of displaying content ( i.e. second characters ) at a given location or arrangement on the display screen. Therefore, prior art of record clearly discloses/teaches claimed limitation of current application as claimed.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                        
Conferees:
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        
/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.